            Case 1:18-cr-10251-ADB Document 27 Filed 12/20/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                        Crim. No. 18-CR-10251-ADB

            v.                                      18 U.S.C. § 2261A(2)(B) (Cyberstalking)

 BYRON CARDOZO,                                     18 U.S.C. § 875(c) (Interstate Threats)

        Defendant                                   18 U.S.C. § 981(a)(1)(C) & 28 U.S.C.
                                                    § 2461 (Criminal Forfeiture)




                  JOINT STATUS REPORT & MOTION TO EXCULDE TIME
                           UNDER THE SPEEDY TRIAL ACT

       Pursuant to Local Rule 116.5(A), the United States of America and the defendant submit

this joint status report. The parties had a status conference scheduled for December 14, 2018,

but defense counsel—who had entered a notice of appearance earlier in the week—was not

aware of the scheduled conference and did not appear. The government reached out to defense

counsel that day, and on December 19, 2018, the parties conferred by telephone and reached the

agreements and understandings memorialized in this status report.

       1.        Automatic Discovery Status

       As previously reported, the government produced automatic discovery on October 24,

2018. This included the production of additional materials, to facilitate the defense assessment

of the case. Those materials were provided to defendant’s prior counsel, and the file is now

being transferred to the new counsel.



                                                1
            Case 1:18-cr-10251-ADB Document 27 Filed 12/20/18 Page 2 of 4



       2.       Additional Discovery

       There are no discovery requests pending. The government has produced all materials

that it intends to produce, with the exception of the forensic reports from electronic devices

seized at the time of arrest, which are currently in the process of being forensically processed and

examined. The government has obtained preliminary results of the examination and provided

an oral description of the initial results to the defense. The government will provide the written

forensic report when available.

       3.       Protective Orders

       The parties do not request a protective order at this time. The new defense counsel has

agreed to abide by the agreement made between the government and prior defense counsel: to

redact the names of the victims in any public filings in the case and seek to protect the

unnecessary public disclosure of the victim’s identities by consulting with the government before

any disclosure. Pursuant to that agreement, the government has produced discovery with only

limited redactions, and has not redacted the victim names in the materials produced to the

defense.

       4.       Motion Date

       Defense counsel has not yet had the opportunity to review any of the discovery produced

prior to his appearance, and requests additional time to review the discovery prior to determining

whether to file any dispositive motions. Accordingly, the parties request an interim status

conference date, prior to the Final Status Conference, at which point a motion date may be set, in

approximately thirty days.




                                                 2
            Case 1:18-cr-10251-ADB Document 27 Filed 12/20/18 Page 3 of 4



       5.        Expert Discovery

       As previously reported, the government intends to offer evidence obtained from forensic

devices obtained at the time of arrest and search. The government anticipates calling a witness

who will detail the forensic processes used to examine and extract data from the defendant’s

electronic devices. The government will provide timely notice of the identity and credentials of

its witness, assuming this witness must be qualified as an expert, not less than 21 days before any

trial in this matter. At this time, the government does not anticipate offering any additional

expert testimony at trial.

       6.        Speedy Trial Act Calculations

       The parties jointly request that the time from today, December 20, 2018, to the next

Interim Status Conference be excluded from Speedy Trial Act calculations. Exclusion of this

time will allow the parties to review discovery and to explore disposition of this case short of

trial and is in the interests of justice. Therefore, the United States asks, pursuant to 18 U.S.C. §§

3161(h)(1)(D), 3161(h)(7)(A), and 3161(h)(7)(B)(iv), that the Court exclude, from the 30-day

period set out in § 3161(b) for seeking an indictment, the period from December 20, 2018 to the

date of the next Interim Status Conference. The ends of justice served by granting the requested

exclusion outweigh the interest of the public and the defendant in a speedy trial, under §

3161(h)(7)(A).




                                                 3
        Case 1:18-cr-10251-ADB Document 27 Filed 12/20/18 Page 4 of 4




      Respectfully submitted,

      JANE PEACHY                              ANDREW E. LELLING
                                               UNITED STATES ATTORNEY



      s/Jane Peachy                            s/Amy Harman Burkart
      John Calcagni Esq.                       By: Amy Harman Burkart
      Counsel for Byron Cardozo                Assistant U.S. Attorney
                                               Mona Sedky
                                               Senior Trial Counsel


Dated: December 20, 2018




                                      4
